Title: To Thomas Jefferson from Charles Pinckney, 8 September 1801
From: Pinckney, Charles
To: Jefferson, Thomas


Dear Sir
September 8:1801 Helder (Holland)
In pursuance of my promise I have the honour to inform you that as soon as I recieved my instructions I sailed for Europe & had almost the whole way Eastwardly Winds—by which means the ship in which I arrived two hours agoe at Helder in Holland has had upwards of fifty six days passage—five of which we have been off the Texel & unable from the Winds to get in.—I propose to set out to morrow for Amsterdam, & proceed on to Madrid as fast as I can, by the way of Paris, as you advised me to take that rout.—I had very clear & pleasant Weather in the English Channel & went so near to the whole Western Coast of England as to see it almost as well as if I was on shore, but I carefully avoided going into an English Port as I was going to Countries in hostility with them.—Being so long at sea & this moment arrived I am unable to send you any intelligence but such as you must have heard.—the Peace between the Northern Powers & England—& the intelligence from Egypt as well as the naval engagement between the English & Spaniards were all new to me—& at this little remote town of pilots & fishermen I can hear nothing to be relied upon—but meeting a ship to sail in a few days for Philadelphia I thought it my duty to announce my arrival in Europe.—at Amsterdam I shall be probably able to hear more & will write you from thence.—There is a report here of a probability of Peace but the American agent’s Brother here, the agent being absent, thinks the report is not to be relied on.—I will thank you to have the inclosed put into the Post-office & to do me the honour to remember me to Mr Madison, Mr Gallatin & the gentlemen with you.—
I am dear Sir with profound attachment & respectful Esteem & regard Yours truly
Charles Pinckney
